UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) June 3, 2010 OSI RESTAURANT PARTNERS, LLC (Exact name of registrant as specified in its charter) Delaware 1-15935 59-3061413 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 2202 North West Shore Boulevard, Suite 500, Tampa, Florida 33607 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code(813) 282-1225 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01 REGULATION FD DISCLOSURE In January 2010, OSI Restaurant Partners, LLC (the “Company”) began a process of exploring the sale of its company-owned Outback Steakhouse restaurants in Korea, Japan and Hong Kong on an opportunistic basis.The Company has ended its sale process as it did not find a buyer who embraced the existing value and significant growth opportunity that the Company believes exists forOutback Steakhouse in Asia.With the Company’s strong regionalleadership team, the Company plans to invest in its Asian business through new restaurant openings and brand marketing initiatives in existing and new markets. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. OSI RESTAURANT PARTNERS, LLC (Registrant) Date:June 4, 2010 By: /s/ Dirk A.Montgomery Dirk A. Montgomery Chief Financial Officer 3
